PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 95-5088
KENNETH EDWARD BULLOCK, a/k/a
K.B., a/k/a Pete,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CR-94-160)

Argued: July 10, 1996

Decided: August 30, 1996

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Michael and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Anthony George Spencer, MORCHOWER, LUXTON &
WHALEY, Richmond, Virginia, for Appellant. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee. ON
BRIEF: Michael Morchower, Christopher C. Booberg, MOR-
CHOWER, LUXTON & WHALEY, Richmond, Virginia, for Appel-
lant. Helen F. Fahey, United States Attorney, Norfolk, Virginia, for
Appellee.
OPINION

NIEMEYER, Circuit Judge:

After Kenneth E. Bullock was indicted for various federal narcotics
offenses, he filed a pretrial motion to suppress, inter alia, more than
nine kilograms of cocaine discovered during a search on July 13,
1994, of the automobile he had been driving. When the district court
refused to suppress the cocaine, Bullock pled guilty to conspiring to
distribute and to possess with the intent to distribute cocaine and
cocaine base, in violation of 21 U.S.C. § 846. The district court sen-
tenced him to 324 months imprisonment. In his plea agreement, Bul-
lock reserved for appeal his right to challenge the search and
evidentiary rulings made at the suppression hearing.

On appeal, Bullock contends that the automobile search violated
his Fourth Amendment rights because (1) his traffic stop was pretex-
tual; (2) his consent was produced by "pressure and coercion"; (3) his
consent did not permit police to cut open the automobile's concealed
compartment; (4) his arrest was not supported by probable cause; and
(5) his arrest, even if valid, did not justify a warrantless search of the
car. Bullock also contends that the district court violated his constitu-
tional right to confront the officer who had stopped him by refusing,
during the suppression hearing, to allow him to present evidence and
to cross-examine the officer about his practice of escalating traffic
stops of young black males into drug interdiction searches. Because
we find Bullock's contentions without merit, we affirm.

I

Late in the morning of July 13, 1994, Maryland State Police Offi-
cers M.A. Lewis and R.A. Gunter stopped a brown Nissan Maxima
which had a cracked windshield and was proceeding on Route 13 in
Salisbury, Maryland, at 61 miles per hour in a 55-mile-per-hour zone.
The driver, Kenneth E. Bullock, was unable to produce a driver's
license or any other identification, but he did hand Officer Lewis the
car's registration, which was in the name of "Quincy Jones." In
retrieving the registration from the center console, Bullock quickly
opened and closed the lid and attempted to block Officer Lewis' view
of the console's contents with his shoulder. Officer Lewis neverthe-

                     2
less was able to observe a large bundle of cash in the console, secured
with a rubber band. Lewis also observed two cellular telephones and
a beeper elsewhere in the car. At the time of the stop, Raheema Wat-
son was reclining in the passenger seat.

After receiving the car registration, Lewis asked Bullock to step
out to the rear of the car to answer some questions. Bullock falsely
identified himself as his brother, Keith J. Bullock, and stated that he
was returning to Norfolk, Virginia, after having picked up his girl-
friend from "the college" in Dover, Delaware. Bullock also claimed
that Quincy Jones was a friend who had lent him the car.

Officer Lewis then questioned Raheema Watson separately. She
too said that Bullock's name was Keith and that he had just picked
her up from college in Delaware. But Watson could not tell Officer
Lewis the name of the college. And, while talking to Lewis, Watson
frequently looked over her shoulder in Bullock's direction.

Officer Lewis returned to Bullock and asked him about the money.
Bullock represented that the roll contained $600 or $700. Lewis then
asked Bullock if the car contained any drugs or weapons. Bullock
responded negatively and said that Officer Lewis could check the car
if he wished.

At that point, Officer Lewis removed the cash from the center con-
sole and approached Bullock. As Lewis began counting the money,
Bullock admitted that the bundle contained over $2,000. He stated
that he had planned to use the money on a shopping trip in Norfolk
and again told Officer Lewis that he could search the car.

Officer Lewis then presented Bullock with a standard Maryland
State Police consent-to-search form, which advised Bullock of his
right to refuse consent to search the car, informed Bullock that sign-
ing the form acknowledged that he had given his knowing and volun-
tary consent "without fear, threat, or promise either express or
implied," and stated that consent to search the car included "any suit-
cases, boxes or other containers within" the car. After Officer Lewis
read and explained the form, Bullock indicated that he understood it
and signed the form "Keith Bullock."

                     3
During his search of the car, Officer Lewis first found a fully
loaded 15-round, 9 millimeter clip containing "Black Talon" ammuni-
tion. Searching for a weapon, Officers Lewis and Gunter pulled the
back seat down to discover a door and false compartment that
appeared to have been professionally installed. As he attempted to
open the compartment, Officer Lewis observed Bullock acting ner-
vously. Lewis then instructed Officer K.J. Plunkert, who had been
called for backup, to arrest Bullock and Watson.

After attempting unsuccessfully to open the secret compartment,
Officers Lewis and Gunter drove the cars to a nearby state police bar-
racks where Lewis cut the compartment open and discovered 9.7 kilo-
grams of cocaine.

On December 1, 1994, Bullock was charged in a 20-count indict-
ment with various federal drug offenses. He filed a pretrial motion to
suppress, inter alia, the cocaine that had been discovered during the
July 13, 1994, search of the car he had been driving.

At the suppression hearing, Bullock sought to introduce for
impeachment purposes a series of incident reports involving stops that
Officer Lewis had made from February 1993 through August 1994.
Bullock argued that the reports revealed Lewis' modus operandi of
using routine traffic stops to obtain drivers' consent to search. The
district court refused to permit the evidence and any cross-
examination about Lewis' prior stops, explaining that while the legal-
ity of a search must be based on the totality of circumstances, evi-
dence concerning past stops would enmesh the court in collateral
issues. The court further noted that there was sufficient evidence to
allow it "to make th[e] determination [as to whether Officer Lewis
had sufficient justification] without going back and trying to examine
his motives or his MO in other kinds of cases."

After the hearing, the district court denied Bullock's motion to sup-
press the cocaine, and Bullock entered into a plea agreement with the
United States. Pursuant to the agreement, Bullock conditionally pled
guilty to Count I of his indictment, which charged him with conspir-
ing to distribute and to possess with the intent to distribute cocaine
and cocaine base, in violation of 21 U.S.C. § 846, and the government
dismissed the remaining counts.

                    4
This appeal followed.

II

Bullock first contends that the district court erred in refusing to
permit him to introduce evidence concerning Officer Lewis' prior
traffic stops and to cross-examine Lewis about them. We disagree.

The district court astutely recognized the danger of enmeshing the
court in mini-trials about each of Officer Lewis' past stops. Focusing
on such collateral matters would unduly encumber the court's pro-
ceedings. Moreover, Officer Lewis' subjective motives are irrelevant
to a proper Fourth Amendment analysis. See Whren v. United States,
116 S. Ct. 1769, 1774 (1996). Finally, Bullock failed to lay any foun-
dation for an equal protection challenge based on racially selective
enforcement procedures. Id. (selective enforcement based on race
implicates equal protection, not Fourth Amendment); see also
Armstrong v. United States, 116 S. Ct. 1480, 1486 (1996) (standard
for establishing Fifth Amendment selective-prosecution claim is "a
demanding one").*

III

Turning to the automobile search, Bullock does not deny that after
Officer Lewis stopped him, he gave Lewis consent to search the auto-
mobile. He argues, rather, that the stop was motivated by a race-based
drug courier profile and that his consent was produced by pressure
and coercion. These contentions are without merit. Officer Lewis'
motives for stopping an automobile that was violating traffic laws is
irrelevant to the legitimacy of the stop under a Fourth Amendment
analysis. See Whren, 116 S. Ct. at 1774. And while racially motivated
law enforcement can violate the equal protection component of the
Fifth Amendment's Due Process Clause, see id., Bullock has failed
to meet the rigorous standard for proving such a violation, see
Armstrong, 116 S. Ct. at 1486. Also, we find no evidence that the
officers placed undue pressure on Bullock to sign the consent form.
_________________________________________________________________
*Because of our rulings here, we deny Bullock's motion to supplement
the record or to take judicial notice of these earlier, unrelated incidents.

                    5
On the contrary, before signing the form, Bullock had eagerly offered
his consent to Officer Lewis two times.

Bullock argues further that the scope of his consent did not include
breaking open secret compartments and that the police did not have
probable cause for such a search. Even though Bullock's written con-
sent encompassed "suitcases, boxes or other containers" within the
car, we need not decide whether a consent to search authorizes break-
ing into a secret compartment. The officers in this case had probable
cause to believe that the car Bullock had been driving contained con-
traband and, therefore, were justified in searching it without a warrant
under the well-established "automobile exception." See United States
v. Gastiaburo, 16 F.3d 582, 586 (4th Cir.), cert. denied, 115 S. Ct.
102 (1994).

After the police officers legally stopped Bullock for traffic viola-
tions, he was unable to produce a driver's license or other identifica-
tion. Although Bullock attempted to conceal Officer Lewis' view of
the center console, Lewis observed a large roll of cash, and, elsewhere
in the car, two cellular telephones and a beeper. After Bullock con-
sented to a search of the vehicle, moreover, Lewis discovered ammu-
nition and a secret compartment, often used, in Lewis' experience, by
drug traffickers to conceal contraband. And as the officers tried to
open the concealed compartment, Bullock acted nervously. Finally,
Bullock and his passenger gave incredible explanations for their trip,
claiming that Bullock was transporting his girlfriend home from a col-
lege that neither of them could name. We believe that these circum-
stances, taken in their totality, provided the officers with probable
cause to conduct the automobile search.

Accordingly, we affirm the judgment of the district court.

AFFIRMED

                    6